DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive.
 Claims 1-20 are pending in this application and have been considered below.    
Arguments:
Concerning the applicant’s arguments that Zhang does not disclose to perform any image feature extraction procedure and any image feature matching procedure.   
Examiner’s Response:
Zhang was not used to teach feature matching.  Hu shows the feature matching in the Abstract, ¶¶4, 63, 67, and 81-82 as shown below in the § 103 rejection. 
Arguments:
Concerning the applicant’s arguments that Zhang does not determine the ROI in the current image according to another ROI determined in the previous image. 
Examiner’s Response:
Zhang shows the limitation of determining an ROI region for a medical video sequence which is a series of images in ¶8.  Also, Zhang discloses comparing adjacent images to obtain a
difference image between adjacent images in ¶11.  
Arguments:

performing by Zhang as either an image feature extraction procedure or an image feature matching procedure.  Therefore, Hu and Zhang cannot be combined.  
Examiner’s Response:
Applicant’s arguments are directed to the references individually, nonobviousness cannot be shown by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
In response to applicant’s argument that feature matching is not necessary in Zhang, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to the arguemnt that Zhang and Hu cannot be combined, the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965); In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997) ("An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness."). See MPEP § 716.01(c) for examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration.  

Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result the claims stand as follows.


	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 9-14, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 106557767 A – hereinafter “Zhang”) in view of Hu et al. (Pub. No.: US 2018/0018770 A1 – hereinafter “Hu”).
Claim 1:
Zhang discloses a method for adjusting a region of interest (¶6 discloses “determining the ROI region in a moving image”), adapted 
receiving an image sequence comprising a current image and a previous image (¶8 discloses “medical dynamic video sequence image”; ¶11 discloses “Comparing the adjacent images”); 
generating a predefined searching area based on a previous region of interest in the previous image (¶14 discloses “the rectangular region is the rectangular region, i.e., the ROI region,
when the intersection of the rectangular region and the difference-changing region is maximum”; ¶20 discloses “calculate the ROI region completely on the original image data”; ¶¶27-28 discloses “1.Determine the difference image…n is a certain time on the time stream… The difference image is Diff = | I n – I n-1 |.” [emphasis added]); 
(¶¶29-31 discloses “2.The vector set of the difference image is obtained by vectorizing each spatial neighborhood of the difference image to obtain the vector set of the difference image… with an length and width r centered on the image pixels”); and 
adjusting a position of the previous region of interest in the previous image based on the image (¶¶36-38 discloses “3. Determine the ROI region… a rectangular selection box is used to sweep in the area… to
get the final ROI area… select multiple rectangular regions to determine the ROI region… select multiple rectangular regions to determine the ROI region… The greater the number of pixels corresponding to the class in which the difference is large in the region, the greater the weight of the set, depending on the number of pixels corresponding to the class whose difference is changed.”; ¶41 discloses “The ROI area can be determined by moving the current imaging area so that an ROI area is displayed in the central field of view of the image”).
Zhang discloses all of the subject matter as described above except for specifically teaching “a computing device comprising a processor” and “feature matching.”  However, Hu in the same field of endeavor teaches computing device comprising a processor (¶49 discloses “the processor of the computing device 200”) and feature matching (Abstract discloses “a plurality of first feature points in a first region of the first image, determine a plurality of second feature points in a second region of the second image”; ¶4 discloses “The at least one processor may determine a plurality of first feature points in a first region of the first image and determine a plurality of second feature points in a second region of the second image.  The at least one processor may match the plurality of first feature points with the plurality of second feature points to generate a plurality of point pairs.”; ¶¶63, 67, 81, 82 disclose feature point matching).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Zhang and Hu before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to increase the accuracy of the positioning of the region of interest.  This motivation is supported by KSR exemplary rationale (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2141 (III).  In this combination of references, each element merely performs the same function as it does separately.
Claims 2 and 12:
The combination of Zhang and Hu discloses the method according to claim 1, further comprising: determining whether a matching ratio between the number of successfully matched features and the number of the image features within the predefined searching area in the current image is greater than a matching threshold (¶¶78-79 discloses “calculate the ratio of the largest feature value to the smallest feature value of the Hessian matrix, and then compare the ratio with a preset threshold.”), wherein in response to that the matching ratio is not greater than the matching threshold, the image features within the predefined searching (Hu ¶81 discloses “whether a pair of first feature point and second feature point is matched may be determined based on whether the Euclidean distance of the feature vectors of the point pair is less than a preset threshold” [emphasis added]); and in response to that the matching ratio is greater than the matching threshold, the image features within the predefined searching area in the current image satisfy the matching condition (Zhang ¶37 discloses “the number of pixels corresponding to the large difference”; Hu ¶11 discloses “match the plurality of first sub-regions and the plurality of second sub-regions to generate a plurality of sub-region pairs.  The at least one processor may determine whether the number of the plurality of sub-region pairs is greater than a threshold.” [emphasis added]).
Claims 3 and 13:
The method according to claim 1, further comprising: generating a plurality of test searching areas (Zhang ¶38 discloses “the inventors have proposed to select multiple rectangular regions to determine the ROI region”) based on a posture of a specific object appearing in the image sequence (Zhang ¶5 discloses “the subject is the movement of the body tissues and organs, such as beating heart, breathing lungs, peristalsis gastrointestinal”) and the predefined searching area in response to that the image features within the predefined searching area in the current image do not satisfy the matching condition (Zhang ¶37 discloses “the number of pixels corresponding to the large difference”; Hu ¶11 discloses “match the plurality of first sub-regions and the plurality of second sub-regions to generate a plurality of sub-region pairs.  The at least one processor may determine whether the number of the plurality of sub-region pairs is greater than a threshold.” [emphasis added]); and obtaining the (Zhang ¶¶36-38 discloses “3. Determine the ROI region… a rectangular selection box is used to sweep in the area… to get the final ROI area”).
Claims 4 and 14:
The method according to claim 1, wherein adjusting the position of the previous region of interest in the previous image to obtain the current region of interest in the current image comprises: calculating an offset amount according to the successfully matched image features in the previous image and the successfully matched image features in the current image (Zhang ¶11 discloses “a difference image between adjacent images, Diff = | I n -I n-1 |”); and adjusting the position of the previous region of interest according to the offset amount to obtain the current region of interest (Zhang ¶14 discloses “the rectangular region is the rectangular region, i.e., the ROI region, when the intersection of the rectangular region and the difference-changing region is maximum”).
Claims 9 and 19:
The method according to claim 1, wherein the posture of the specific object comprises an upper body position and an upper body angle of a skeleton of the specific object (Zhang ¶5 discloses “the movement of the body”; Hu ¶41 discloses “The object may include a body, part of a body”).
Claims 10 and 20:
The method according to claim 1, wherein the predefined searching area is an area generated by extending a preset distance outwardly and inwardly from a boundary of the previous region of interest (Zhang ¶39 discloses “neighborhood dimension r of the present invention ranges from 2 to 5”; Zhang ¶41 discloses “operation personnel Can also be customized according to the clinical requirements of custom window width window), and the test predefined searching areas have the same shape as the predefined searching area (¶38 discloses “a rectangular area Required ROI area.” [emphasis added]).
Claim 11:
The combination of Zhang and Hu discloses a computing device (Hu ¶¶4, 35, 48-49), comprising: a storage circuit storing a plurality of modules (Hu ¶¶4, 35, 48-49); and a processor (Hu ¶¶4, 35, 48-49) coupled to the storage circuit and configured to access the modules to …
The combination of Zhang and Hu disclose the remaining elements recited in claim 11 for at least the reasons discussed in claim 1 above.

Allowable Subject Matter
Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Ross Varndell/Primary Examiner, Art Unit 2666